      Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                      GAINESVILLE DIVISION



AMY DUNN, individually and as the
natural parent of DANIELLE
DEMONBREUN, JAMES DUNN, and
RONALD CURTIS PATTERSON,

                        Plaintiffs,             CIVIL ACTION
                                                2:17-CV-00246-RWS
      v.

COLUMBIA NATIONAL
INSURANCE COMPANY

                        Defendant.

               DEFENDANT’S REPLY IN SUPPORT OF ITS
                 MOTION FOR SUMMARY JUDGMENT

      Defendant Columbia National Insurance Company (“Columbia”) files this

Reply in Support of its Motion for Summary Judgment under Local Rule 56.1.

I.    Summary of the Argument

      This is an insurance coverage dispute in which Patterson alleges that

Columbia breached its duty to defend and failed to settle a prior case brought

against him and his former employer, Lawson Air Conditioning & Plumbing, Inc.

(“Lawson”). Patterson never communicated with Columbia at any time after the

accident through judgment in the underlying case, yet he now argues that the

                                      1
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 2 of 17




judgment is somehow Columbia’s fault. This is not a case in which an insured

pleaded with its insurer to come to his aid, only to be refused.          Instead, as

demonstrated in Columbia’s motion, Patterson’s complete and utter failure to

contact Lawson, Columbia, or otherwise cooperate in his defense led to extreme

sanctions in the trial court and, ultimately, his current predicament. So complete

was his failure to cooperate that the trial court ultimately forced defense counsel to

withdraw from his representation. Against this backdrop, Patterson’s arguments

ring hollow, and Columbia is entitled to judgment as a matter of law on all of the

claims at issue in this case.

II.   Argument

      A.     Columbia effectively reserved its rights.

      Patterson first argues that Columbia did not effectively reserve its rights

before attempting to defend him in the underlying action. Quoting extensively

from Nationwide Mut.Fire Ins. Co. v. Meeks, 2006 WL 8435514 (S.D. Ga. 2006),

Patterson incorrectly argues that Columbia was required to file a declaratory

judgment immediately upon sending the reservation of rights letters. As the Meeks

court noted, however, where the insured does not object to a defense under a

reservation of rights, he implicitly agrees to the defense, resulting in a bilateral

reservation of rights. Id. at *7; Sims v. First Acceptance Ins. Co. of Georgia, 745

                                          2
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 3 of 17




S.E.2d 306, 309 (Ga. App. 2013) (holding that insurer was not required to seek a

declaratory judgment because insured never expressly rejected the defense under a

reservation of rights); Jacore Systems, Inc. v. Central Mut. Ins. Co., 390 S.E.2d

876, 878 (Ga. App. 1990) (same); Wellons, Inc. v. Lexington Ins. Co., 566 F.

App'x 813, 822 (11th Cir. 2014).

      Patterson argues that he expressly rejected the defense offered by Columbia,

but it is undisputed that he never communicated with Columbia in any way, so he

could not have in fact objected. Instead, he initially agreed to meet with defense

counsel, but later called and said he would have to reschedule the meeting. (Dtk.

68-9, p.2; Dkt. 88-7). He never responded to subsequent, repeated communications

from defense counsel such that the trial court removed them from the underlying

action. (Dkt. 68-9; Dkt. 68-8). Patterson did not expressly reject the defense under

the reservation of rights; he simply refused to cooperate with it, and Columbia

therefore did not have to file a declaratory judgment action (even if that were

required) and did not waive any coverage provisions. Sims, 745 S.E.2d at 309;

Jacore, 390 S.E.2d at 878.

      Even if that were not the case, and Columbia’s letters were somehow

considered unilateral reservations of rights, Columbia is not deemed to have

waived any policy provisions absent a showing of prejudice by Patterson.

                                         3
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 4 of 17




OneBeacon Am. Ins. Co. v. Catholic Diocese of Savannah, 477 F. App'x 665, 669

(11th Cir. 2012). Patterson does not even attempt to argue that he was prejudiced

by Columbia’s attempt to defend him under a reservation of rights, nor could he,

since Columbia’s attempted defense did not harm him in any way.

      Patterson finally argues that Columbia assumed his defense before reserving

its rights, citing an invoice from defense counsel showing some investigatory work

over a ten-day period. (Dkt. 88-6). Under Georgia law, however, an insurer is

entitled to investigate a claim without waiving any of its rights. Home Indem. Co.

v. Godley, 177 S.E.2d 105, 110 (Ga. App. 1970). Defense counsel for Patterson

did not file notice of appearance until after the initial February 26 reservation of

rights letter was sent, (Dkt. 68-10, p.4; Dkt. 59-5, ¶ 79), and even the filing of a

notice of appearance is not a waiver. Prescott's Altama Datsun, Inc. v. Monarch

Ins. Co. of Ohio, 319 S.E.2d 445, 447 (Ga. 1984). Here defense counsel for

Patterson did not file any pleadings or participate in the underlying action in any

way until after Columbia sent the February 26 reservation of rights letter to

Patterson. Columbia did not waive any policy provisions.

      B.    Columbia had no duty to defend Patterson.

      Patterson argues that Columbia had a duty to defend him despite the fact that

he never requested a defense and never contacted Columbia during the entire case.

                                         4
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 5 of 17




This argument appears to be based on Cotton States Mut. Ins. Co. v. Starnes, 392

S.E.2d 3 (Ga. 1990), but that case does not apply because Patterson is not an

injured victim of an accident; he caused the accident and is trying to hold

Columbia liable for breach of the duty to defend. Nor is this a coverage dispute

about the duty to defend ongoing litigation, as in Starnes. Consequently, the public

policy concerns at issue in Starnes about ensuring compensation for accident

victims are not at issue here. Id. at 5 (“the operator cannot refuse to elect the

coverage so as to defeat public policy.”).1     Moreover, the vehicle driven by

Patterson was owned by Lawson and insured by Columbia, and Columbia paid the

injured plaintiffs $125,000 in the underlying action—an amount that far exceeds

the minimum amounts required by O.C.G.A. § 33-34-4. Patterson cannot recover

for a breach of an alleged duty to defend when he never requested a defense or

otherwise communicated with Columbia.

     Patterson’s assertion that Columbia does not require its insureds to request a

defense is misplaced. The testimony cited in support of this statement addressed

only whether Lawson was required to do anything more after Columbia was

provided with a copy of the complaint and was not the testimony of a corporate
1
  Columbia is not arguing that Patterson’s failure to request a defense impacts
Columbia’s ultimate responsibility to the Dunn Plaintiffs for the underlying
judgment up to the limits of its policies if Patterson is determined to be an
“insured” under the policies and is otherwise entitled to coverage.
                                         5
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 6 of 17




representative of Columbia under Fed. R. Civ. P. 30(b)(6). (Ex. A, 57:3-12). The

cited testimony did not relate to “insureds” in general, and the witness later

clarified that he would defer to the provisions of the policies to determine an

insured’s obligations. Id. at 184:7-9.

      C.     Patterson fails to point to any damages caused by Columbia’s
             initial decision not to defend him.

      Columbia is entitled to summary judgment on Patterson’s claim for breach

of the duty to defend because even if there were such a breach (there was not),

Patterson has identified no harm allegedly caused by the alleged breach. If an

insurer wrongfully refuses to defend its insured, it is liable for the costs of defense

and any damages that flow solely from the breach and that were contemplated by

the parties as probable result of the breach. Leader Nat’l Ins. Co. v. Kemp & Son,

Inc., 380 S.E.2d 458, 459 (Ga. 1989). Columbia pointed out in its motion that the

only arguable2 consequence of the initial decision not to defend Patterson was

default as to liability, which was harmless because Patterson was 100% at fault for

the accident. Patterson does not dispute this contention in his response—focusing

instead on the ultimate judgment entered against him. But by that point in the case,

Columbia had offered and attempted to defend Patterson, so any alleged prior


2
 Even that consequence is doubtful because Patterson could have filed an answer
without counsel.
                                          6
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 7 of 17




breach had been cured. This fact distinguishes this case from those cited by

Patterson. Columbia is entitled to summary judgment on the claim for breach of

the duty to defend.

      D.     Patterson breached his duty to cooperate as a matter of law.

             1.       Columbia did not waive the cooperation provisions.

      Even if Patterson were insured by the Columbia policies, he forfeited that

coverage when he refused to communicate with Columbia, refused to communicate

with defense counsel, failed to appear at his deposition, and failed to appear at a

court-ordered hearing. Columbia did not make Patterson do any of these things,

and when all of this was taking place, Patterson had no idea that Columbia had

previously attempted to deny coverage because he never received the denial letters,

so he has no excuse.

      Faced with this undeniable evidence, Patterson resorts once again to arguing

that Columbia waived these provisions of the policies (and Georgia law) when it

initially attempted to deny coverage. Patterson is wrong. There was no lawsuit

pending against Patterson or Lawson when Columbia sent the initial denial letters,

nor would there be for more than six months, so Columbia had no defense

obligation at that time which it could breach. Columbia cannot have waived a duty

that did not exist at the time. Moreover, Patterson never received the letters and

                                         7
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 8 of 17




knew nothing about Columbia’s position, so he could not have relied on the

attempted denials.

      Even if that were not the case, Columbia was entitled to reconsider its initial

decision and assume the defense of Patterson, particularly where, as here, the

insured was unaware that coverage was denied. State Farm Mut. Auto Ins. Co. v.

Allstate Ins. Co., 208 S.E.2d 170, 171 (Ga. App. 1974) (rejecting argument that an

insurer, by “having issued an original statement that it was not liable and would not

defend, it was forever precluded from a change of course.”); see Dawdry v. Direct

General Ins. Co., 586 S.E.2d 228, 230 (Ga. 2003).

      This Court addressed a similar situation in Travlers Indemnity Co. v.

Williams, 2011 WL 13176104 (N.D. Ga. March 16, 2011).                The insurer in

Williams denied coverage for an auto accident that resulted in the death of the

other driver before suit was filed.     The estate later sued the driver and his

employer, and the insurer agreed to defend under a reservation of rights. When the

insurer sought a declaratory judgment, the insured argued that it could not proceed

because it initially denied coverage. The Court rejected this argument, explaining

that “the fact that Travelers first denied coverage under the policies does not estop

Travelers from changing its position in light of the filing of the tort action by the

Walkers.” Id. at *3. This reasoning applies equally here, and because Columbia

                                         8
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 9 of 17




was entitled to withdraw its denial and assume the defense of Patterson under a

reservation of rights, Patterson was not excused from his obligation to cooperate

with Columbia.

            2.     Columbia reasonably requested Patterson’s cooperation.

      An insurer is excused from affording coverage under a cooperation

provision if: (1) the insurer reasonably requested the insured’s cooperation in

defending against the plaintiff’s claim, (2) the insured willfully and intentionally

failed to cooperate, and (3) the insured’s failure to cooperate prejudiced the

insurer’s defense of the claim. Travelers Home & Marine Ins. Co. v. Castellanos,

773 S.E.2d 184, 186 (Ga. 2015).        Unable to avoid his failure to cooperate,

Patterson instead seeks to change the burden of proof—adding requirements of

“diligence” and “fraud” that are not required by the Georgia Supreme Court in

Castellanos.3 There are no such requirements, and Columbia reasonably requested

Patterson’s cooperation.

      After the accident, Columbia attempted to contact Patterson by phone and by

mail—neither of which were successful. Columbia again wrote to Patterson in

February and March 2016, informed him that Columbia had agreed to defend him
3
 It appears that Patterson may have found the word “diligent” in the syllabus of the
Georgia Court of Appeals’ decision in H.Y. Akers & Sons, Inc. v. St. Louis Fire &
Marine Ins. Co., 172 S.E.2d 355, 358 (Ga. App. 1969), but that supposed
requirement is never mentioned in the body of the opinion.
                                         9
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 10 of 17




against the claims brought by the Dunns, and expressly requested his cooperation.

(Dkt. 1-10; 1-11) (Columbia “requests your cooperation as it continues to

investigate and gather information regarding the claim and lawsuit.”). Columbia

retained defense counsel, who contacted Patterson to discuss his defense. (Ex. B,

81:4-12). Defense counsel then wrote a series of ten letters to Mr. Patterson

requesting his cooperation in his defense, (Dkt. 68-9), which were sent to

Patterson’s correct address, (Ex. B, 94:20 – 95:11), and he is therefore presumed to

have received them. Hagner v. United States, 285 U.S. 427, 430 (1932). These

undisputed facts demonstrate that Columbia reasonably requested Patterson’s

cooperation in defending against the plaintiff’s claim. Castellanos, 773 S.E.2d at

186.

       A remarkably similar situation occurred in Vaughn v. ACCC Ins. Co., 725

S.E.2d 855 (Ga. App. 2012). In that case, like this one, defense counsel hired by

the insurer had an extremely difficult time getting in touch with the insured.

Defense counsel initially spoke to the insured by phone, sent her several letters,

and then tried to call her numerous other times to no avail. Id. at 858. The insured

failed to appear at a hearing, and the court entered a default judgment against her

as to liability. Id. at 859. Even after the hearing, defense counsel continued his

attempts to contact the insured, and the insurer then sent her a reservation of rights

                                         10
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 11 of 17




letter asking her to call defense counsel. When the insured failed to respond to

defense counsel, the insurer sent a final letter informing her that coverage was

denied because of her failure to cooperate with defense counsel. Id. at 859. The

court affirmed a verdict in favor of the insurer, explaining that this evidence was

sufficient to bar coverage for the insured’s failure to cooperate. Id.

      The suggestion that “fraud” is required to substantiate a failure-to-cooperate

defense is again belied by the Georgia Supreme Court’s decision in Castellanos,

which confirms that no such showing is required. 773 S.E.2d at 186.

      Columbia reasonably requested Patterson’s cooperation in the defense of the

claims against him, and he refused to do so. As a result, the Columbia policies do

not afford coverage for the underlying judgment, and Columbia is entitled to

summary judgment.

      E.     There is no clear and convincing evidence in support of punitive
             damages.

      Patterson’s claim for punitive damages fails because there is no clear and

convincing evidence that Columbia’s actions “showed willful misconduct, malice,

fraud, wantonness, oppression, or that entire want of care which would raise the

presumption of conscious indifference to consequences.” O.C.G.A. § 51-12-5.1(b).

Patterson misleadingly cites Thomas v. Atlanta Casualty, 558 S.E.2d 432 (Ga.

App. 2001)—which was partially disapproved by the Georgia Supreme Court’s
                                          11
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 12 of 17




recent decision in First Acceptance Ins. Co. of Georgia, Inc. v. Hughes, 2019 WL

1103831, at *3 n.4 (Ga. Mar. 11, 2019)—for the proposition that an insurer’s

failure to settle always creates a jury question as to whether clear and convincing

evidence exists. But the court actually held that “[w]here there has been such

entire want of care amounting to a conscious indifference to the consequences, this

may constitute tortious conduct making punitive damages authorized in any action

for negligence or intentional tort of bad faith . . . .” 558 S.E.2d at 440. Here, there

is no such evidence.

      Patterson attempts to create questions of fact based on inferences and

arguments he gleans from the record evidence in this case, but “[w]hen opposing

parties tell two different stories, one of which is blatantly contradicted by the

record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary judgment.”

Scott v. Harris, 550 U.S. 372, 380 (2007). An implausible inference cannot create

a factual dispute sufficient to withstand summary judgment. Mize v. Jefferson

City Bd. of Educ., 93 F.3d 739, 743 (11th Cir. 1996). In this case, the story

Patterson spins is contradicted by the record evidence and, therefore, Columbia is

entitled to summary judgment.




                                          12
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 13 of 17




      Patterson spends much of his brief arguing about how Columbia handled the

initial investigation of the accident before the lawsuit was filed, but Patterson’s

claim for punitive damages is based on Columbia’s failure to accept a settlement

offer during litigation, so he must prove that Columbia’s failure to accept that offer

was done willfully or wantonly. Griffith v. Burger King Corp., 2008 WL

11407208, at *3 (N.D. Ga. Apr. 22, 2008). There is no such evidence in this case.

Columbia rejected the settlement offer based on its evaluation of the plaintiffs’

alleged damages and the lack of coverage for Patterson—both of which were

reasonable positions based on the information available at that time. See Dkt. 85,

pp. 22-24. This included all of the information obtained in the defense of Lawson

in the underlying action as well as the assistance of coverage counsel for

Columbia. (Ex. C, 64:10 – 65:6, 131:3-13).           Since Columbia had a reasonable

basis for rejecting the offer, it cannot be liable for punitive damages as a matter of

law. Harrison v. S&B Trucking, Inc., 346 S.E.2d 101, 103 (Ga. App. 1986)

(affirming summary judgment on insured’s claim for punitive damages because

there was a reasonable basis to reject the offer).

      Patterson’s argument that specific intent is not addressed in Columbia’s

motion is without merit because Columbia moved for summary judgment on all

claims. Patterson cannot satisfy the lesser burden of proof required to obtain

                                          13
      Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 14 of 17




punitive damages—willful and wanton conduct under O.C.G.A. § 51-12-5.1(b);

therefore, he cannot satisfy the much higher burden of proving by clear and

convincing evidence that Columbia specifically intended to harm Patterson as

required to avoid the statutory cap on punitive damages under § 51-12-5.1(f).

There is no evidence that Columbia rejected the settlement demand with specific

intent to harm Patterson, particularly where Columbia continued to try to defend

him afterward.4

      F.    Columbia did not negligently fail to settle.

      Columbia is entitled to summary judgment on this claim because the

decision to reject the settlement demand was reasonable based on the damages at

issue and the lack of coverage for Patterson.          This includes Columbia’s

consideration of all damages available to the underlying plaintiffs. (Ex. C, 31:5 –

33:20; 49:6 – 50:7). Patterson argues that Columbia could have discovered more

information, but whether Columbia negligently failed to settle is based on the

information known at the time of the rejection, not what might have been. Baker




4
 The single reference to Patterson as being an “idiot” was based on his failure to
cooperate with defense counsel and the resulting verdict against an unrepresented
Patterson. (Dkt. 88-15). In any event, that email was sent more than one year after
the settlement demand was rejected and, therefore, is not relevant to the failure to
settle claim or the punitive damage claim.
                                        14
      Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 15 of 17




v. Huff, 747 S.E.2d 1, 6 (Ga. App. 2013). And under the information known at the

time, the rejection was reasonable.

      G.     O.C.G.A. § 13-6-11 does not apply.

      Patterson seeks attorneys’ fees against Columbia under O.C.G.A. § 13-6-11,

but that statute does not apply here. Patterson’s assertion that Columbia “got

confused” is wrong. Columbia cited the most recent decision of the Georgia Court

of Appeals on this issue, which made no distinction between first-party or third-

party insurance when it held that O.C.G.A. § 33-4-6 is an insured’s exclusive

method to recover attorneys’ fees. Thompson v. Homesite Ins. Co. of GA, 812

S.E.2d 541, 546 (Ga. App. 2018). Patterson could have asserted such a claim but

chose not to, and he cannot maintain this cause of action because where there was

no “transaction” between Columbia and Patterson to support it since Patterson

never communicated with Columbia.

IV.   Conclusion

      The Court should grant Columbia’s motion, enter judgment in favor of

Columbia, and award any other relief the Court deems appropriate.




                                       15
     Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 16 of 17




     Respectfully submitted this 26th day of March, 2019.


                                    /s/ Stephen J. Rapp
                                    John C. Bonnie
                                    Georgia Bar No. 067540
                                    Stephen J. Rapp
                                    Georgia Bar No. 103806
                                    srapp@wwhgd.com
                                    Attorneys for Columbia National Insurance
                                    Company
WEINBERG, WHEELER, HUDGINS,
 GUNN & DIAL, LLC
3344 Peachtree Road, N.E.
Suite 2400
Atlanta, Georgia 30326
T: (404) 876-2700
F: (404) 875-9433




                                      16
       Case 2:17-cv-00246-RWS Document 93 Filed 03/26/19 Page 17 of 17




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing pleading

with the Clerk of Court using the CM/ECF system, which will automatically send

electronic mail notification of such filing to all attorneys of record

      This 26th day of March, 2019.

                                                 /s/ Stephen J. Rapp
                                                 Stephen J. Rapp
                                                 Georgia Bar No.: 103806




                                            17
